DETAILED ACTION
This office action is in response to the application filed on 09 December 2020. Claims 1-12 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 09 December 2020 and 04 February 2022 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In line 6 of Claim 1, and line 2 of Claim 9, each claim recites the limitation “may”, in which such a limitation is not affirmative language and thus carries no patentable weight. Therefore, the claims must be amended to omit “may” and/or include positive/affirmative language.
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “a rotatable element” in Claim 8 and “a drive element” in Claim 9. The limitations have been interpreted to cover the corresponding structure described in the Specification that achieves the claimed function, and equivalents thereof. Based on a review of the Specification, the above-mentioned limitations correspond to the structural features in Figs 6-11, element 19, and Fig. 8, element 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutz, US Patent Application Publication No.: 2012/0315027 A1, hereby Schutz.
Regarding Claim 1, Shutz discloses a support for a camera on a motor vehicle (Figs. 1-3), comprising:
“at least a main body with a guide and a bracket element which is pivotable relative to the main body and is connected to the main body via at least one guide rail (Fig. 1, and paragraphs [0037]-[0039] and [0042], visually disclosing a housing element (element 9), a drive unit (element 11), and a protective element (element 12) (collectively disclosing a main body) with a guide (element 6) and a pivot arm (element 3) (i.e., bracket element), which is pivotable relative to the main body (see Figs. 1-3) and is connected to the main body (elements 9-11) via a guide slot (element 14) (i.e., guide rail); see also Figs. 2-3), and which extends along an extent between a first end and a second end (Fig. 1, and paragraphs [0037]-[0039] and [0042], visually disclosing the pivot arm (element 3) extends between a first end (element 3a) and a second end (element 3b); see also Figs. 2-3), wherein the camera may be arranged on the second end (Fig. 1, and paragraphs [0037]-[0039] and [0042], visually disclosing the camera (element 10) is arranged on the second end (element 3b); see also Figs. 2-3), wherein the first end is arranged on the guide (Fig. 1, and paragraphs [0037]-[0039] and [0042], visually disclosing the first end (element 3a) of the pivot arm (element 3) is arranged on the guide (element 6); see also Figs. 2-3), wherein the bracket element is pivotably connected to the at least one guide rail between the first end and the second end (Fig. 1, and paragraphs [0037]-[0039] and [0042], visually disclosing the pivot arm (element 3) is pivotably connected to the guide slot (element 14) via a guide element (element 8) between the first end (element 3a) and second end (element 3b); see also Figs. 2-3), and wherein, when the bracket element is pivoted, the first end is displaceable along the guide and the bracket element is displaceable along the at least one guide rail (Fig. 1, and paragraphs [0037]-[0039] and [0042], Fig. 2, and paragraph [0040], and Fig. 3, and paragraph [0041], visually disclosing when the pivot .”
Regarding Claim 3, Shutz discloses:
“further comprising a peg, wherein the bracket element is rotatably mounted on the at least one guide rail via the peg (Fig. 1, and paragraphs [0037]-[0039] and [0042], visually disclosing the pivot arm (element 3) is rotatably mounted to the guide slot (element 14) via a guide element (element 8) (i.e., peg); see also Figs. 2-3).”
Regarding Claim 11, Shutz discloses each and every feature of Claim 1, as recited above, and further discloses the remaining features of:
“A motor vehicle having at least a bodywork and a support as claimed in claim 1, arranged on the bodywork (paragraph [0037]; Fig. 1, and paragraphs [0037]-[0039] and [0042], Fig. 2, and paragraph [0040], and Fig. 3, and paragraph [0041]).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shutz, in view of Oba et al., US Patent Application Publication No.: 2019/0118728 A1, hereby Oba.
Shutz discloses the invention substantially as claimed. Regarding Claim 4, Shutz discloses:
“further comprising at least one . . . element, wherein the bracket element is connected to the main body via the at least one . . . element (Fig. 1, and paragraphs [0037]-[0039] and [0042], Fig. 2, and paragraph [0040], and Fig. 3, and paragraph [0041]).”
However, although Shutz does not expressly disclose the claimed spring element, Oba does expressly disclose the following:
“further comprising at least one spring element, wherein the bracket element is connected to the main body via the at least one spring element (Figs. 2 and 5, elements 2-4, 9-10, and 100).”
Shutz and Oba (hereby Shutz-Oba) to modify a support for a camera on a motor vehicle of Shutz to use the claimed spring element as in Oba. The motivation for doing so would have been to create the advantage of providing a more controlled and secure mechanism in the direction of a biasing member as the camera is dynamically moved from a stowed to deployed position (see Oba, Figs. 2 and 5, and paragraphs [0015], [0025], [0128], and [0153]).
Regarding Claim 5, Shutz-Oba discloses:
“wherein in a starting position of the bracket element (Shutz, Fig. 1, and paragraphs [0037]-[0039] and [0042], Fig. 2, and paragraph [0040], and Fig. 3, and paragraph [0041]), the first end is arranged in a latching position of the guide (Oba, Figs. 2 and 5, elements 2-4, 9-10, and 100, visually disclosing a bracket element (collectively elements 3-4 and 9) retreating into a latching position of a guide on the vehicle body (element 100) (see Fig. 5)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Shutz-Oba to modify a support for a camera on a motor vehicle of Shutz to use the claimed latching position as in Oba. The motivation for doing so would have been to create the advantage of not only providing a more controlled and secure mechanism but also to reduce the impact in the event of collision (see Oba, Figs. 2 and 5, and paragraphs [0015], [0025], [0128], and [0153]).
Claim Rejections - 35 USC § 103
Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shutz, in view of Brouwer et al., US Patent Application Publication No.: 2018/0272958 A1, hereby Brouwer.
Regarding Claim 8, Shutz discloses:
“wherein the first end is formed . . . along the guide when the bracket element is pivoted element (Shutz, Fig. 1, and paragraphs [0037]-[0039] and [0042], Fig. 2, and paragraph [0040], and Fig. 3, and paragraph [0041]).”
However, although Shutz does not expressly disclose the claimed rotatable element, Brouwer does expressly disclose the following:
“wherein the first end is formed as a rotatable element so that the rotatable element rolls along the guide when the bracket element is pivoted (Figs. 3A-3B, and paragraphs [0060]-[0062], .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Shutz and Brouwer (hereby Shutz-Brouwer) to modify a support for a camera on a motor vehicle of Shutz to use the claimed rotatable element as in Brouwer. The motivation for doing so would have been to create the advantage of providing a simplified structure as the device moves from a first to a second position and further reducing vulnerability by fully rotating into the secured closed position (see Brouwer, Figs. 1-3B, paragraphs [0005] and [0060]-[0062]).
Regarding Claim 9, Shutz-Brouwer discloses:
“further comprising a drive element (Shutz, Figs. 1-3, element 11), wherein the rotatable element may be driven via the drive element of the support in order to pivot the bracket element (Brouwer, Figs. 3A-3B, and paragraphs [0060]-[0062], visually disclosing a pinion (element 43) driven by a motor (element 37) so that the pinion (element 43) rolls along the inner side of the rack (elements 39 and 41) as the carrier (element 16) of the image recording device (Figs. 1 and 2A-2C, element 12) is moved between the first and second positions; see also Fig. 1 and 2A-2C).”
The motivation that was utilized in Claim 8 applies equally as well to Claim 9.
Regarding Claim 12, Shutz-Brouwer discloses:
“wherein the support is arranged on a side of the motor vehicle, and wherein the bracket element is displaceable along the at least one guide rail (Shutz, paragraphs [0010] and [0042], disclosing the camera device can be mounted on a rear side of a vehicle; Fig. 1, and paragraphs [0037]-[0039] and [0042], Fig. 2, and paragraph [0040], and Fig. 3, and paragraph [0041]) substantially parallel to a plane defined by all wheel hubs of the motor vehicle (Brouwer, Fig. 1, disclosing the image recording device (element 12) is on the side of the vehicle; Figs. 2A-2C, visually disclosing that when the carrier (element 16) of the image recording device (element 12) is in the closed position (Figs. 2A or 2C), it is parallel to a plane defined by all wheel hubs of the vehicle; Figs. 3A-3B, and paragraphs [0060]-[0062]).”
Shutz-Brouwer to modify a motor vehicle having at least a bodywork and a support arranged on the bodywork of Shutz to use the claimed parallel structural arrangement as in Brouwer. The motivation for doing so would have been to create the advantage of providing vision in the direction of a lateral side while also reducing vulnerability by fully rotating into the secured closed position (see Brouwer, Figs. 1-3B, paragraphs [0005], [0008], and [0060]-[0062]).
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shutz, in view of Carson, US Patent Application Publication No.: 2017/0136963 A1, hereby Carson.
Regarding Claim 10, Shutz discloses:
“wherein the at least one guide rail comprises a first guide rail . . . (Fig. 1, and paragraphs [0037]-[0039] and [0042], Fig. 2, and paragraph [0040], and Fig. 3, and paragraph [0041]).”
However, although Shutz suggests an additional guide rail, Carson does expressly disclose the following:
“wherein the at least one guide rail comprises a first guide rail and a second guide rail (Fig. 8, elements 42 and 44; see also Figs. 1-6).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Shutz and Carson to modify a support for a camera on a motor vehicle of Shutz to use the claimed additional guard rail as in Carson. The motivation for doing so would have been to create the advantage of providing additional secure mechanisms to prevent exposure from theft or elements which may adversely affect the performance of the device (see Carson, Fig. 8, and paragraph [0004]; see also Figs. 1-6).
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shutz-Oba, and in further view of Dornik et al., US Patent Application Publication No.: 2019/0152402 A1, hereby Dornik.
Regarding Claim 6, Shutz-Oba discloses:
“wherein the guide (Shutz, Fig. 1, and paragraphs [0037]-[0039] and [0042], Fig. 2, and paragraph [0040], and Fig. 3, and paragraph [0041]) has a . . . region adjacent to the latching position Oba, Figs. 2 and 5, elements 2-4, 9-10, and 100, visually disclosing a bracket element (collectively elements 3-4 and 9) retreating into a latching position of a guide on the vehicle body (element 100) (see Fig. 5)), . . .”
The motivation that was utilized in Claim 5 applies equally as well here.
However, although Shutz-Oba does not expressly disclose the claimed sliding region associated with the latching position and the claimed first and second forces, Dornik does expressly disclose the following:
“wherein the guide has a sliding region adjacent to the latching position, wherein the latching position is configured such that a first force is required to move the bracket element along the sliding region, wherein a second force is required to move the bracket element out of the latching position, and wherein the first force is smaller than the second force (Figs. 1-2, element 38, and paragraphs [0023]-[0024]; Fig. 3a, element 38, and paragraph [0027]; see also Figs. 3b-3d, element 38).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Shutz-Oba and Dornik to modify a support for a camera on a motor vehicle of Shutz-Oba to use the claimed sliding region associated with the latching position and the claimed first and second forces as in Dornik. The motivation for doing so would have been to create the advantage of providing efficient movement and stable attachment/detachment, while also allowing for suitable operating positions (see Dornik, Figs. 1-2, and paragraphs [0023]-[0024] and [0027]).
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose rotatable cameras for vehicles. For example, the following references show similar features in the claims, although not relied 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482